COOPER, District Judge.
Pursuant to Rule 69, F.R.Civ.P., plaintiff moves to satisfy a judgment by executing on defendant’s remainder interest in a trust. Motion granted.
New York Civil Practice Law •and Rules, Sec. 5205(d) precludes a creditor from reaching and disrupting trust assets in order to satisfy a judgment of record. However, this does not prevent a judgment creditor from seizing the beneficiary’s remainder interest under the trust. See Bergmann v. Lord, 194 N.Y. 70, 86 N.E. 828 (1908); Matter of Owen’s Estate, 44 Misc.2d 842, 254 N.Y.S.2d 974 (1964); Carolan v. U. S. Trust Co., June 29, 1966 N.Y.L.J., p. 9 col. 6-7 (Sup.Ct.1966); 2 Scott, Trusts, 1966 Supplement, sec. 155, pp. 40-41.
Respondent trustee is directed to execute and deliver to plaintiff a recordable instrument wherein acknowledgment is made of the seizure and assigning defendant’s remainder interest under the trust to plaintiff.
Settle order on notice.